SENTENCIA
El Consejo de Educación Superior de la Universidad de Puerto Rico, creado por la Ley Núm. 1 de 20 de enero de 1966 (18 L.P.R.A. see. 601 et seq.), y algunos de sus miem-bros solicitan que revisemos la sentencia del Tribunal Superior que declaró sin lugar su'demanda que impugna la constitucionalidad de la Ley Núm. 12 de 7 de junio de 1993 (18 L.P.R.A. see. 621c) y de las Leyes Núms. 16 y 17 de 16 de junio de 1993 (18 L.P.R.A. see. 602 y 18 L.P.R.A. sees. 852-8521 y 2101, respectivamente). Estos estatutos elimi-*84naron dicho cuerpo y crearon otros dos (2): un nuevo Con-sejo de Educación Superior, con la única función de acredi-tar a instituciones privadas de educación superior, y otro, la Junta de Síndicos para gobernar la universidad, función que —junto a la acreditación— antes le correspondía al Consejo creado por la legislación de 1966. Confirmamos la sentencia recurrida.
I
Al aprobarse la legislación citada, los miembros del Consejo de Educación Superior instaron una acción contra el Hon. Pedro J. Rosselló, Gobernador del Estado Libre Asociado de Puerto Rico (en adelante Gobernador). Alega-ron que las leyes eran inconstitucionales porque violan la libertad académica y la autonomía de la Universidad de Puerto Rico —las cuales, alegadamente, fluyen del derecho constitucional a la libertad de expresión— y les privan de su libertad y propiedad sin el debido proceso de ley.
El Tribunal Superior resolvió que el Consejo carecía de legitimación activa para demandar; que la autonomía uni-versitaria no tenía rango constitucional; que la libertad académica bajo la Primera Enmienda a la Constitución federal no amparaba a los miembros del Consejo en su re-clamo, y que no se les privó de un interés propietario a los fines de la cláusula constitucional de debido proceso.
Inconformes, los miembros del Consejo apelaron dicho dictamen ante este Tribunal. Acogimos la apelación y au-torizamos a todas las entidades interesadas en participar en este proceso apelativo a que sometieran sus posiciones por escrito.
hH
Procede la confirmación del resultado dispuesto por la sentencia recurrida. Aunque la Universidad de Puerto Rico *85tiene un derecho constitucional de libertad académica ins-titucional, y así lo reconocen todas las partes en este ca-so,(1) la mera creación de una Junta de Síndicos y la sepa-ración de las funciones de acreditación de instituciones privadas de educación superior y de gobierno de la Univer-sidad de Puerto Rico, de por sí, no infringen este derecho. Además, un análisis cuidadoso de los autos revela que no se alegó ni demostró que, al aprobar esta legislación, se vulneraron los derechos constitucionales de los apelantes ni de la institución.
En estas circunstancias, confirmamos la sentencia apelada.
Así lo pronunció y manda el Tribunal y certifica la se-ñora Subsecretaría General. El Juez Asociado Señor Ne-grón García emitió una opinión concurrente. El Juez Aso-ciado Señor Rebollo López emitió una opinión concurrente. El Juez Asociado Señor Hernández Denton emitió una opi-nión concurrente, a la cual se unieron el Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Alonso Alonso emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Fuster Berlingeri. El Juez Asociado Señor Fuster Berlin-gerí emitió un voto particular.
(Fdo.) Carmen E. Cruz Rivera Subsecretaría General

 Tanto en su contestación a la demanda como en su alegato ante nos, el Gobernador aceptó y reconoce que este derecho constitucional protege a la Universi-dad de Puerto Rico contra “intervenciones indebidas del Estado”. Véanse: Contesta-ción a la demanda, pár. 19; Alegato del demandado, pág. 29.